Petitioner, in a proceeding pursuant to article 78 of the Civil Practice Act, appeals from an order dismissing his petition to review an order made by respondent, which denied petitioner’s application for renewal of his instructor’s certificate. Order reversed on the law, with $10 costs and disbursements, and matter remitted to respondent for proceedings not inconsistent with the views hereinbelow stated. Petitioner was entitled to a hearing. (Vehicle and Traffic Law, § 7, subd. 6; § 7-a, pars. 1st, 4th.) Nolan, P. J., Adel, Wenzel, Schmidt and Beldock, JJ., concur.